Citation Nr: 1117024	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-29 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio




THE ISSUE

Entitlement to a rating in excess of 50 percent for major depression.




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Cleveland, Ohio RO, which continued a 50 percent evaluation for major depression.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).

In October 2009 the Veteran submitted new medical evidence in support of his contention that his major depression had worsened since his most recent VA psychiatric examination in April 2007.  Inasmuch as the report of that examination is now quite dated (and because the Veteran is competent to observe a worsening of symptoms), a contemporaneous examination is necessary to assess the current severity of his psychiatric disability.   

The Board observes, and the Veteran is advised, that a governing regulation (38 C.F.R. § 3.655(b) mandates that when a claimant fails (without good cause) to report for a VA examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Additionally, the Veteran has submitted February 2007, February 2008, and October 2009 letters from Advanced Therapeutic Services, each of which indicates that he receives ongoing treatment from this practice.  A review of the claims file found that the most recent treatment records from Advanced Therapeutic Services associated with the record are from December 2006.  Records of any subsequent treatment he may have received for psychiatric disability from that practice are likely to contain pertinent information and must be secured.  

The Veteran is advised that when evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).  He is further advised that ultimately it is his responsibility to ensure that the records sought are received.  

Furthermore, records of any VA treatment the Veteran may have received for psychiatric disability are constructively of record, are likely to contain pertinent information, and must be secured.  

Finally, in an intervening decision (Rice v. Shinseki, 22 Vet. App. 447 (2009)), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, the matter of entitlement to TDIU has been raised by the Veteran and by the record, by virtue of several notations by treating professionals that he is permanently disabled and will never be able to function in a work setting again due to his psychiatric disability and its symptoms; the record indicates that the Veteran last worked in August 2002.  In accordance with Rice, the matter of entitlement to TDIU must be developed and addressed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received for psychiatric disability since June 2009.

2.  The RO should ask the Veteran to submit an authorization for VA to secure the complete updated clinical records of all treatment he has received for psychiatric disability from Advanced Therapeutic Services since December 2006.  He must be afforded the time provided by regulation, i.e., one year, to respond.  The RO should secure for the record copies of such records.  If he does not respond, or if Advanced Therapeutic Services does not respond to the RO's request, and the Veteran does not arrange for such records to be submitted upon being notified of Advanced Therapeutic Services' nonresponse, this claim must be processed further under 38 C.F.R. § 3.158(a).  

3.  The RO should then arrange for a psychiatric examination of the Veteran to assess the current severity of his major depression.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating psychiatric disability, and the findings reported must be sufficiently detailed to allow for rating under those criteria, i.e., note the presence or absence of each symptom in the criteria for ratings above 50 percent.  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday and occupational functions, and must explain the rationale for all opinions offered.

4.  The RO should then re-adjudicate the Veteran's increased rating claim, to encompass whether or not the schedular criteria are adequate to rate his psychiatric disability, and (after full development of that matter) whether a TDIU rating is warranted.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

